Citation Nr: 0605654	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  96-34 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to March 
1971, including a tour in Vietnam; he was awarded the Purple 
Heart Medal for shrapnel wounds incurred in July 1970.  
Thereafter, the appellant was a member of the Army Reserves 
for many years, rising to the rank of first sergeant.  He was 
called to active duty from January 1991 to May 1991; he 
served in Southwest Asia during the Persian Gulf War.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The Board remanded the 
case in October 2000 for additional development; the RO has 
now returned the case to the Board for appellate review.

In a written statement submitted in September 2003, the 
appellant indicated that he was withdrawing his claims on the 
issues of entitlement to service connection for a skin 
disorder and a cardiac disorder.  The RO had not yet issued a 
rating decision on these claims.  Therefore, the Board finds 
that these two claims have been withdrawn.


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam.

2.  Unit records show that the appellant's unit experienced 
hostile fire on at least one occasion during his tour of duty 
in Vietnam and that he and other members of his unit were 
wounded in July 1970; each of these wounded soldiers, 
including the appellant, were awarded a Purple Heart Medal.

3.  The medical evidence reflects that the appellant has been 
diagnosed with post-traumatic stress disorder (PTSD).

4.  It is as likely as not that the appellant's diagnosed 
PTSD is due to his combat-related stressors during his active 
military service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends, in essence, that he incurred a 
psychiatric disability as a result of his active duty service 
in Vietnam, as well as his period of service during the 
Persian Gulf War, and that he is therefore entitled to 
service connection for this disorder currently diagnosed as 
PTSD.  He states that his first experience with PTSD occurred 
following his return home from Vietnam, at which time he was 
hospitalized due to his psychiatric condition.  He has 
reported symptoms of flashbacks, nightmares, confusion, 
panic, and intolerance to any movies or documentaries 
concerning war.  

Review of the VA medical evidence of record reveals the 
existence of a VA medical certificate dated in March 1971, 
shortly after the veteran's service separation, that shows 
that he complained of anxiety and tension.  In his 
application for compensation benefits received in February 
1972, he claimed a nervous condition since being wounded in 
July 1970. 

The appellant also alleges that, as a result of his serving 
in a transportation unit in the Persian Gulf, he worked with 
high explosives and was exposed to bodies of men killed in 
action.  During a hearing conducted at the RO in August 1992, 
the appellant reported that he was treated by a private 
physician for psychiatric problems following his return from 
the Persian Gulf in 1991.  Records have been associated with 
the claims file that show he did receive such treatment.  
These records, dated in 1991 and 1992, indicate that the 
appellant had occasional homicidal ideas and that he also had 
flashbacks to the dead bodies he saw in the Persian Gulf.  
The appellant was noted to have psychoneurotic symptoms.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the version of 38 C.F.R. § 3.304(f) then in 
effect and held that the elements required to establish 
service connection for PTSD are 1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.

The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA during the pendency of this appeal.  38 C.F.R. 
§ 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  The 
appellant's claim must therefore be reviewed under the new 
regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (2000).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

At the time the appellant's claim was filed, 38 C.F.R. 
§ 3.304(f) stated that if the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  The 
appellant's military records reflect that he was wounded by 
enemy artillery/mortar fire in Vietnam in July 1970.  He, and 
the other members of his unit who were wounded that day, were 
later awarded Purple Heart Medals.  This award clearly 
reflects that the appellant himself was involved in active 
combat.  Therefore, the Board finds that the appellant did 
engage in combat with the enemy and that the provisions of 
38 U.S.C.A. § 1154(b) do apply.

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  Essentially 
there are VA psychiatrists who believe that the appellant's 
proper diagnosis is dysthymia (October 1992), anxiety 
disorder, not otherwise specified (February 1998), or major 
depressive disorder, recurrent (December 2003).  There are 
other VA psychiatrists who have been treating the appellant 
since 1995 who believe the proper diagnosis is PTSD and that 
the condition is related to trauma the appellant experienced 
in Vietnam, including being wounded.  The veteran was treated 
for psychiatric complaints on several occasions at VA 
outpatient clinics between 1994 and 1997.  PTSD was diagnosed 
in May and September of 1995, in April 1996, and in April and 
December of 1997.  More recently, he has been diagnosed with 
PTSD by his VA treating psychiatrists in March 2002, December 
2003, and August 2004.  

The psychological evidence of record is inconclusive and does 
not resolve the conflicting psychiatric opinions.  In 
determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the above, the Board finds that the 
evidence is in equipoise as to whether the appellant 
currently suffers from PTSD that was incurred as a result of 
his wounding in Vietnam.  Consequently, reasonable doubt 
should be resolved in favor of the appellant and service 
connection for PTSD is, accordingly, granted.


ORDER

Service connection for PTSD is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


